DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-20 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding the prior art: 
Amended Claim 1, and similarly recited Claims 9 and 14, recites: “Claim 1 (currently amended):    A gaming system comprising:
a processor; and
a memory device storing a plurality of instructions that, when executed by the processor, cause the processor to:
for a play of a keno game:
cause a display, via a display device, of a plurality of keno cards each comprising a plurality of spots,
cause a display, via the display device, for each of the plurality of keno cards, an indication of a plurality of player spots selected from the plurality of spots of that keno card,
cause a display, via the display device, of a plurality of randomly drawn spot indicators that each indicate one of the spots on each of the keno cards, 
responsive to a triggering event occurring in association with the play of the keno game, cause a display, via the display device, of an responsive to an activator event occurring, cause a movement of the extra spot indicator to a second extra spot of one of the keno cards,
for each keno card, determine any awards associated with that keno card based on a quantity of the player spots of that keno card that match any of the randomly drawn spot indicators and based on any extra spots on that keno card that are indicated by the extra spot indicator regardless of whether any of those extra spots are player spots, and
cause a display, via the display device, of any determined awards.”

Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 03/03/2021, pages 1-3). Upon conducting an updated search, the closest prior art appears to be U.S. Patent Application Publication 2013/0316872 A1 to Daniels and U.S. Patent 6,315290 to Roethel et al.   Roethel generally discloses a keno game method includes initially randomly selecting a predetermined number of keno numbers after the player has selected two or more keno numbered spots that the player hopes to match.  For each numbered spot matched or "Hit" by the player during the base game, an additional keno number is randomly selected during the extra ball portion of the game.  Daniels generally discloses a gaming system and method providing a keno game including an additional number triggering event that causes at least one additional number to be added to a selected number set to form a modified number set.  A player number set 

However, Daniels and/or Roethel in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-20 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715